Filed 11/8/21 P. v. Pinola CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C092124

                    Plaintiff and Respondent,                                      (Super. Ct. No. 95F02423)

           v.

    RICHARD PINOLA,

                    Defendant and Appellant.




         Defendant Richard Pinola appeals the trial court’s denial of his Penal Code section
1170.95 resentencing petition. 1 He contends the trial court erred in denying his petition
based on its conclusion that the enacting legislation, Senate Bill No. 1437 (2017-2018
Reg. Sess.) (Stats. 2018, ch. 1015) (Senate Bill 1437), was unconstitutional. The
Attorney General concedes the issue and asks this court to reverse the trial court’s




1   Undesignated statutory references are to the Penal Code.

                                                             1
erroneous order and remand the matter for proceedings consistent with section 1170.95.
We accept the People’s concession and will reverse the order and remand.
                           PROCEDURAL BACKGROUND
       In 1996, a jury found defendant guilty of first degree murder (§ 187, subd. (a)),
robbery (§ 211), commercial burglary (§ 459), and theft of a firearm (§ 487, subd. (d)).
The jury also found true allegations as to the murder and robbery counts that defendant
was a principal to the robbery and that one or more of the offense’s principals was armed
during the offense (§ 12022, subd. (a)). The trial court sentenced him to an indeterminate
term of 25 years to life for the murder plus one-year consecutive for the section 12022
enhancement; the sentences on the remaining counts and allegations were either stayed or
ordered to run concurrent to the term imposed for the murder conviction. The facts
underlying the conviction are not relevant to our disposition on appeal and are therefore
not recounted here.
       In January 2019, defendant filed a petition to obtain resentencing under newly
enacted section 1170.95. The court then appointed counsel for defendant, and both
parties subsequently submitted briefing on the applicability of section 1170.95. Section
1170.95 was enacted as part of Senate Bill 1437, which took effect January 1, 2019. The
legislation limits the circumstances under which a defendant can be found guilty of
murder under the felony-murder rule or the natural and probable consequences doctrine.
The legislation applies retroactively through section 1170.95, which allows qualifying
petitioners to have their murder convictions vacated and be resentenced.
       After reviewing the file, the trial court filed a written order concluding that Senate
Bill 1437 was invalidly enacted with regard to the first degree felony-murder rule, as it
unconstitutionally amended a prior initiative measure, Proposition 115 (Prop. 115, as
approved by voters, Primary Elec. (June 5, 1990)). Accordingly, it ruled that defendant
was not entitled to relief under section 1170.95.



                                              2
                                        DISCUSSION
       Defendant appeals, contending the trial court erred in finding Senate Bill 1437
unconstitutionally amended Proposition 115. He requests that we remand the matter for
the trial court to consider his petition in the first instance. The Attorney General
concedes the issue and agrees the trial court erred in finding Senate Bill 1437
unconstitutional and joins in the request to reverse the trial court’s order and for remand.
       In People v. Superior Court (Ferraro) (2020) 51 Cal.App.5th 896, 914-917 and
People v. Lombardo (2020) 54 Cal.App.5th 553, 559-561, this court recently joined other
appellate courts in concluding that Senate Bill 1437 is not an invalid amendment of
Proposition 115 because the legislation did not add to or take away from any provision in
the initiative. Consistent with these prior decisions, we accept the Attorney General’s
concession that Senate Bill 1437 is not an invalid amendment of Proposition 115. We
will reverse the trial court’s order.
                                        DISPOSITION
       The trial court’s order finding Senate Bill 1437 invalid as to first degree felony
murder, and denying defendant’s petition for resentencing under section 1170.95, is
reversed. The matter is remanded for further proceedings consistent with this opinion.


                                                      /s/
                                                  RAYE, P. J.


We concur:


    /s/
HULL, J.


    /s/
RENNER, J.


                                              3